DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A, claims 1-4, 9, and 10 in the reply filed on 12 September 2022 is acknowledged.  Claims 5-8 and 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 September 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 29 June 2021, have been considered.

Drawings
The drawings received on 29 June 2021 are accepted.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (US 9,073,334).
With respect to claim 1, Hagiwara discloses a liquid discharge head comprising: 
a liquid port (Fig. 3, element 27); 
a frame (Fig. 3, element 33) including a liquid channel (Fig. 3, element 35) in which a liquid supplied from the liquid port flows (Column 6, lines 51-54); and 
an intermediate member (Fig. 3, element 33) between the liquid port and the frame, 
wherein the liquid port comprises a first connection portion (Fig. 3, element 57) connectable (Column 9, line 16) to the frame; 
the frame comprises a second connection portion (Fig. 3, element 37) connectable (Column 9, lines 34-35) to the first connection portion of the liquid port; and 
the intermediate member comprises a third connection portion (Fig. 3, element 61) connectable (Column 9, lines 34-35) to the second connection portion of the frame and a fourth connection portion (Fig. 3, element 60) connectable (Column 9, lines 47-48) to the first connection portion of the liquid port.
The examiner notes to applicant that there is no structure (i.e. controller) and no functional language (i.e. “means for” and/or “configured to”) in the recited claim above.  Thus, the limitations concerning how the liquid discharge head is assembled and disassembled are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Hagiwara.  Furthermore, the limitation “connectable” is broad in scope and would have been obvious to one of ordinary skill in the art in view of Hagiwara as applied above.
With respect to claim 4, Hagiwara discloses the intermediate member (Fig. 3, element 33) is at least one of a filter (Fig. 3, element 38) and a damper (Column 6, line 67 – Column 7, line 4, i.e. foam).
With respect to claim 9, Hagiwara discloses a nozzle (Fig. 3, element 42) configured to discharge the liquid (Column 1, lines 19-21); a supply channel (Fig. 3, element 27’) upstream from the nozzle in a liquid supply direction; and a collection channel (Fig. 3, element 36) downstream from the nozzle in the liquid supply direction, wherein the liquid is circulated from the supply channel to the collection channel through the nozzle in the liquid supply direction (Column 6, lines 51-54), and the first connection portion includes a first supply connection portion and a first collection connection portion (Column 9, line 11 – Column 10, line 15); the second connection portion includes a second supply connection portion and a second collection connection portion (Column 9, line 11 – Column 10, line 15); the third connection portion includes a third supply connection portion and a third collection connection portion (Column 9, line 11 – Column 10, line 15); and the fourth connection portion includes a fourth supply connection portion and a fourth collection connection portion (Column 9, line 11 – Column 10, line 15), and the supply channel includes the first supply connection portion, the second supply connection portion, the third supply connection portion, and the fourth supply connection portion, and the collection channel includes the first collection connection portion, the second collection connection portion, the third collection connection portion, and the fourth collection connection portion (see claim 1 above).
With respect to claim 10, Hagiwara discloses a liquid discharge device (Fig. 1A, element 1) comprising the liquid discharge head (Fig. 1A, element 2).

Allowable Subject Matter
1. Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 2 is that applicant’s claimed invention includes a liquid discharge head having a liquid port, an intermediate portion, a frame, a first connection portion, a second connection portion, a third connection portion, and a fourth connection portion, where the third connection portion of the intermediate member has a shape identical to a shape of the first connection portion of the liquid port, and the fourth connection portion of the intermediate member has a shape identical to a shape of the second connection portion of the frame.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claim 3 is objected to for being dependent upon claim 2.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        10/27/2022